                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES,

                    Plaintiff,                     Case No. 21-cr-20010

v.                                                 Paul D. Borman
                                                   United States District Judge
KYLE FLOYD,

               Defendant.
_________________________________/

      ORDER GRANTING DEFENDANT’S MOTION TO SUPPRESS
       TANGIBLE EVIDENCE AND STATEMENTS (ECF NO. 18)

      On March 25, 2021, Defendant filed a Motion to Suppress Tangible Evidence

and Statements. (ECF No. 18.) On April 15, 2021, the Government filed a Response

in Opposition. (ECF No. 22.) On April 22, 2021, Defendant filed a Reply. (ECF No.

23.) On July 1, 2021, the Court held an in-court evidentiary hearing at which the

parties introduced audio/video evidence of the incident, and the Government called

three police officer witnesses. The Court then provided the parties an opportunity

for oral argument in support of their positions.

      Thereafter, the Court ruled from the bench, granting Defendant’s Motion to

Suppress Tangible Evidence and Statements, setting forth reasons stated on the

record, and the cases cited by the Court. (ECF No. 26, Hearing Transcript at

PageID.213-14.) This Opinion elaborates on the Court’s bench ruling.
      During the final argument, the Court requested that the parties replay the

audio/video of the seizure of Defendant, which confirmed that the Detroit Police

Officers Hogan and Smith walked up to Defendant as he was exiting the liquor store,

and seized him by grabbing his arms, before asking him if he had a Concealed Pistol

License (CPL). In Michigan, a person can lawfully carry a concealed pistol with an

extended ammunition magazine if he has a CPL.1

      The Assistant U.S. Attorney conceded on multiple occasions during the

hearing that Defendant had not answered the CPL question before the officers seized

him.2 The AUSA contended that the stop was proper under the Supreme Court

decision in Terry v. Ohio, 88 S. Ct. 1868 (1968). The Court disagrees.

      The officers had no prior knowledge of the Defendant, no knowledge that he

had been convicted of a felony, or had any criminal record. The officers saw an

individual exiting a liquor store with his purchase, and an inch of an extended

magazine. Reasonable suspicion requires more than a hunch.

      As the United States Court of Appeals noted in United States v. Smith, 594

F.3d 530, 538 (6th Cir. 2010), “officers can ask questions without reasonable


1
  The Assistant U.S. Attorney conceded (at ECF No. 26, Transcript, PageID.140,
App. p. 29, lines 22-24) that “if you have a CPL, I believe under state law you could
legally carry in a liquor store.”
2
  ECF No. 26, Transcript:
       (1) PageID.206, App. p. 95, lines 5-8.
       (2) PageID.208, App. p. 97, lines 11-13.
       (3) PageID.210, App. p. 99, lines 5-8.
                                           2
suspicion. Furthermore, they can position themselves immediately beside and in

front of a suspect and even reach across a suspect, provided they leave a way out,”

citing United States v. Drayton, 122 S. Ct. 2015 (2002). In this case there was not a

“way out,” there was an “intentional application of physical force.” Smith, 594 F.3d

at 536.

      The police officers walked up to Defendant and seized him immediately.

Officer Hogan testified that he did not recall whether Defendant gave an answer to

his question whether he had a CPL before the officer reached into Defendant’s

pocket: “I don’t recall if the answer was before or after.” (ECF No. 26, PageID.157,

App. p. 46, lines 5-7.) The AUSA then said: “Okay. It’s on the video as well, right?”

and Hogan answered “Yes.” (Id. at lines 8-9.)

      The audio/video (1) shows the two officers walk up to Defendant, who is

holding a bag containing liquor, and immediately seizing both of his arms, and (2)

does not show Defendant’s lips moving, i.e., answering a question or saying

anything.

      The Court concludes that the officers violated Defendant’s personal Fourth

Amendment right to be secure against an unreasonable seizure and search. The facts

in Terry v. Ohio, 88 S. Ct. 1868 (1968), which the Government relies on, involved a

suspect who had, on multiple occasions, acted suspiciously – peering into a store,

walking on, starting back, joining and conferring with his companion, who went

                                         3
through this same performance about a dozen times. The two also talked with a third

man. The officer, thinking that the suspects were “casing” a stickup, and might be

armed, confronted the three men, identified himself, and asked the suspects for their

names. When the men only mumbled something, the officer spun Terry around and

patted his breast pocket, felt a pistol, and removed it. No similar suspicious conduct

by Defendant Floyd occurred here.

      The Supreme Court noted in Terry, 88 S. Ct. at 1879, footnote 16: “Only when

the officer, by means of physical force or show of authority, has in some way

restrained the liberty of a citizen may we conclude that a ‘seizure’ has occurred.” In

the instant case, a “seizure” did occur prior to the officers becoming aware that

Defendant, who was exiting a liquor store with a purchase in his hands, did not have

a CPL. Thus, the officers did not have a reasonable suspicion that Defendant was

committing or was about to commit a crime.

      Accordingly, because the officers violated Defendant’s Fourth Amendment

right to be free from an illegal seizure, the Court GRANTS Defendant’s motion to

suppress the seizure of the gun and any statements made by Defendant after the arrest




                                          4
(ECF No. 18), as fruit of the poisonous tree under Wong Sun v. United States, 83 S.

Ct. 407 (1963).

IT IS SO ORDERED.


Dated: July 6, 2021                         s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                        5
